UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Date of this Report:August 15, 2011 CHDT CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) Item 2.02 Results of Operations and Financial Condition Item 7.01Regulation FD Disclosure CHDT Corporation (Company) held a conference call on August 15, 2011 to discuss financial results for the fiscal quarter ended June 30, 2011.The Company also issued an August 16, 2010 press release on its financial results for the fiscal quarter ending June 30, 2011.A copy of the conference call transcript and press release is attached to this Report as Exhibits 99.1 and 99.2, respectively. The information contained in this Current Report, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information contained in this Current Report shall not be incorporated by reference into any registration statement or other document or filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. The report on financial results for the second quarter ended June 30, 2011, included in this Current Report on Form 8-K is qualified by a detailed discussion of associated material risks set forth in CHDT Corporation’s filings with the Securities and Exchange Commission. This includes CHDT Corporation’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, and the Annual Report on Form 10-K for the year ended December 31, 2010. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. EXHIBIT INDEX 99.1August 16, 2011 Press Release by CHDT Corporation regarding financial results for fiscal quarter ending June 30, 2011. 99.2Transcript for August 15, 2011 conference call SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on August 16, 2011, on its behalf by the undersigned hereunto duly authorized. CHDT CORPORATION By: /s/ James G. McClinton James G McClinton, Chief Operating Officer EXHIBIT INDEX August 16, 2011 Press Release by CHDT Corporation regarding financial results for fiscal quarter ending June 30, 2011. Transcript for August 15, 2011 conference call
